DETAILED ACTION
	Claims 1-16 are pending. Claims 1, 8, and 10 have been amended and claims 8 and 10-12 remain withdrawn due to an earlier restriction requirement.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iwase et al. (U.S. 2010/0051999) in view of Takahara et al. (JP06145686). Translation previously provided. 
Iwase et al. teaches a molded article comprising a liquid-crystalline polyester resin mixture comprising the following components (A), (B) and (C): [0009] (A) a liquid-crystalline polyester; [0010] (B) particulate titanium oxide; and [0011] (C) at least one compound selected from the group consisting of a fatty acid amide and a fatty acid metal salt, wherein the resin mixture contains the component (B) in an amount of 40 to 80 parts by weight and the component (C) in an amount of 0.005 to 0.15 parts by weight, both the amounts being based on 100 parts by weight of the component (A) in the resin mixture [0008-0012] (claims 1, 5, and 9) wherein these fatty acid amides and fatty acid metal salts are well-known (see, for example, the publication of JP-A No. 2003-12908) as the auxiliaries (plasticization stabilizers) used to stabilize the time of plasticization when resin compositions containing a liquid-crystalline polyester are melted and molded [0072] and the fatty acid amide has a powdery form having an average particle diameter of, preferably, 100 μm or less and more preferably 50 μm or less to make it easy to mix with a pellet-form liquid-crystalline polyester resin composition [0076] (claims 1 and 13). Iwase et al. does not teach the (fatty acid) amide includes structural units (I) to (III).
However, Takahara et al. teaches a known lubricant for molding a thermoplastic resin comprising a metal salt of an alkyl ester phosphoric acid and a carboxylic acid amide wax [abstract], specifically, Example 1 comprises 568 [copies] parts (2 mol) of stearic acid, 66.8 [copies] parts (0.33 mol) of sebacic acid, and 83.5 parts (1.39 mol) of ethylenediamine [0028] (claims 1 and 6). Stearic acid is equivalent to structural unit (I) of instant claim 1, specifically formula (I)’ of instant claim 2 when l is 16. Ethylene diamine is equivalent to structural unit (II) of instant claim 1, specifically formula (II)’ of instant claim 3 when m is 2. Sebacic acid is equivalent to structural unit (III) of instant claim 1, specifically formula (III)’ of instant claim 4 when n is 8. The carboxylic acid amide wax of Takahara et al. is the same as the amide compound C1-23 of Example 1 in the instant specification and therefore has a melting point of 210°C and does not form a secondary aggregation, absent any evidence to the contrary (claims 1, 14, and 15). Takahara et al. also teaches the lubricant of the present invention is capable of imparting mechanical properties and moldability to a thermoplastic resin [0037]. Takahara et al. further teaches as lubricant for thermoplastics fabricating operations, higher fatty acid, such as low molecule polyethylene wax and stearic acid, metal salt of those, higher fatty acid ester, higher-fatty-acid amide, etc. are raised conventionally, for example. However, these lubricants are not yet satisfactory, and in the case of a thermoplastic resin which has a low softening point and a low lubricity, a smoke, a color and the like, all of the conventional lubricants have a low softening point and a low lubricity at the time of processing [0003-0004]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the fatty acid amide/metal salt of Iwase et al. with the lubricant of Takahara et al. in order to achieve better molding processability and improve mechanical properties. Iwase et al. also teaches the liquid-crystalline polyester resin mixture of the present invention can be obtained by mixing the components (A), (B) and (C) and the component (D) to be used as necessary by using a mixer such as a Henshel mixer or a tumbler and then by melt-kneading the mixture by using an extruder. However, it is preferable that after the components (A) and (B) and the component (D) to be used as necessary be mixed by using a mixer, the mixture be melt-kneaded by using an extruder to prepare a pellet-form liquid-crystalline polyester resin composition, which is then mixed with the component (C) to produce the liquid-crystalline polyester resin mixture of the present invention. When a liquid-crystalline polyester resin composition produced in advance is mixed with the component (C), the coloring caused by the component (C) which is relatively easily colored by heat treatment is prevented sufficiently, making it possible to produce a liquid-crystalline polyester resin mixture limited in coloring. Also, the production method in which the component (C) is mixed after the preparation of a liquid-crystalline polyester resin mixture has the advantage that the effect of the component (C) as the plasticization stabilizer can be produced more efficiently [0089]. Therefore, based on the method of mixing taught by Iwase et al. together with the lubricant of Takahara et al., it is expected that the amide compound covers the surface of the liquid crystalline polyester resin, absent any evidence to the contrary (claim 1).
With regard to claim 7, Iwase et al. teaches specific examples of the liquid-crystalline polyester include: (1) liquid-crystalline polyesters obtained by combining and polymerizing an aromatic hydroxycarboxylic acid, an aromatic dicarboxylic acid and an aromatic diol [0019-0020].
With regard to claim 16, Iwase et al. also teaches the mixture may further include an inorganic filler [0082] particularly, glass fibers are preferable from the viewpoint that practical mechanical strength can be imparted to the obtained reflecting plate without significantly decreasing the reflectance of the reflecting plate. The glass fibers are also useful from the viewpoint that they are easily available from the market at low costs [0086] such as CS03JAPX-1, manufactured by Owens Corning Japan used in the examples [0106] which is a specific example of a chopped class fiber based on page 44 of the instant specification.
Response to Arguments
	Due to the amendment filed February 28, 2022 of instant claim 1, the 103 rejection over Hara in view of Matsuoka, and further in view of Iwase, have been withdrawn. Applicant’s arguments with regard to these rejections have been considered but are moot due to the amendment of instant claim 1. However, Iwase is still being used as prior art together with previously used prior art Takahara based on a different interpretation.
Due to the amendment of the abstract, the objection has been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722